         Case 1:14-cr-00010-PGG Document 162
                                         161 Filed 08/03/20
                                                   07/29/20 Page 1 of 1

                                     Joseph A. Grob, P.C.
                                 345 SEVENTH Avenue, 21ST. FL.
                                  NEW YORK, NEW YORK 10001
                                            Tel. (516)993-7336
                                       Fax. (866) 651-3196 (Direct)

                                                               July 29, 2020

BY FACSIMILE & ECF                   The application to withdraw as counsel is granted. AUSA Imperatore is
                                     directed to arrange for the appointment of substitute CJA counsel.
Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007
.
                       Re:   United States v. Roselyn Martinez
                                                             August 3, 2020
                                     14 Cr. 10 (PGG)

Dear Judge Gardephe:
.
       I am the attorney previously appointed to represent Ms. Martinez in this case pursuant to
the Criminal Justice Act (“CJA”). My representation was continued after Ms. Martinez’s
sentencing and I have continued to assist her primarily with respect to her travel requests.
       Ms. Martinez’s sister contacted me yesterday and asked me to again secure permission
for Ms. Martinez to the Dominican Republic.
        This letter is respectfully submitted to request that I be relieved from representing Ms.
Martinez further, and that new counsel be assigned to assist her further. I am asking to be
relieved because I resigned from the CJA panel in March 2020 when I closed my practice to
accept employment as an Administrative Law Judge with the New York State Department of
Motor Vehicles and I am not currently permitted to engage in outside practice.
       In light of the above, I ask that new counsel be assigned to assist Ms. Martinez. Thank
you for Your Honor’s attention to this matter.
                                                         Respectfully submitted,



                                                         Joseph A. Grob




cc:    AUSA Ed Imperatore (via email)
       USPO Sonalez Gonzalez (via email)
       Roselyn Martinez (via email)
